EXHIBIT 10.162

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS

DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN FILED SEPARATELY

WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION

Execution Copy

API SUPPLY AGREEMENT

This API Supply Agreement (this “Agreement”) is made as of this 22nd day of
November, 2006 (“Effective Date”), by and between INDEVUS PHARMACEUTICALS INC.,
a corporation organized and existing under the laws of the State of Delaware,
United States of America, and having an office at 33 Hayden Avenue, Lexington,
MA 02421-7971, United States (“Indevus”) and HELSINN CHEMICALS SA and HELSINN
ADVANCED SYNTHESIS SA, both corporations organized and existing under the law of
Switzerland and having their registered office at Via Industria 24, 6710 Biasca,
Switzerland (“Helsinn”). Indevus and Helsinn hereinafter are collectively
referred to as the “Parties” and individually as a “Party”.

WHEREAS, Indevus holds certain rights to manufacture, market and sell
pharmaceutical products containing the API (as defined below);

WHEREAS, Indevus wishes to purchase from Helsinn API In Bulk (as defined below)
for subsequent formulation, tabletting, packaging, and commercial sale by
Indevus or Indevus’ designee and for certain clinical and other purposes; and

WHEREAS, Helsinn has suitable facilities and equipment and sufficient qualified
personnel to manufacture API In Bulk, and is willing to provide such API supply
on the terms and conditions set forth below.

NOW, THEREFORE, the Parties hereto, intending to be legally bound, agree as
follows:

 

I. DEFINITIONS

As used in this Agreement:

 

  1.1 “Act” means the United States Food, Drug, and Cosmetic Act of 1938, as
amended, and the rules and regulations promulgated thereunder, or any successor
act, as the same shall be in effect from time to time.

 

  1.2 “Active Pharmaceutical Ingredient” or “API” means the compound [*] which
is more commonly known as TROSPIUM CHLORIDE, described in and conforming to the
Specifications.

 

  1.3 “Adverse Experience” or “AE” means any unfavorable and unintended change
in the structure, function, or chemistry of the body temporally associated with
any use of a product or of a derivative thereof containing API, whether or not
the adverse experience is considered to be related to the use of such product,
including but not limited to any of the following: an unexpected side effect,
injury, toxicity or sensitivity reaction, which may include an experience of
unexpected incidence and severity; an adverse

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

experience occurring in the course of the use of a drug product in professional
practice; an adverse experience occurring in clinical studies; an adverse
experience occurring from drug overdose, whether accidental or intentional; an
adverse experience occurring from drug abuse; an adverse experience occurring
from drug withdrawal; and any significant failure of expected pharmacological
action; but in any event shall mean adverse drug experiences, as defined by 21
CFR Section 314.80.

 

  1.4 “Affiliate” means with respect to a Party, any corporation or other
business entity which, directly or indirectly, is controlled by, controls, or is
under common control with such Party. For this purpose, “control” shall be
deemed to mean direct or indirect ownership of fifty percent (50%) or more of
the stock or other equity of such entity.

 

  1.5 “Batch” means a specific quantity of API that is produced according to a
single manufacturing order during the same cycle of manufacture.

 

  1.6 “Business Day” shall mean any day that is not a Saturday, a Sunday, a day
on which the New York Stock Exchange is closed, or other day on which banks are
required or authorized by law to be closed in Biasca, Switzerland.

 

  1.7 “CFR” means the United States Code of Federal Regulations.

 

  1.8 “Commercially Reasonable Efforts” means, with respect to a Party, the
efforts and resources which would be used (including without limitation the
promptness in which such efforts and resources would be applied) by such Party,
consistent with generally-accepted industry standards for a company of
comparable size and business in the industry, with regard to the diligent
manufacture and commercialization of pharmaceutical products of similar market
and profit potential at a similar stage in development or product life. The term
“Commercially Reasonable” shall have a corresponding meaning.

 

  1.9 “Confidential Information” means all information, data, know-how and all
other business, technical and financial data disclosed hereunder by one Party or
any of its Affiliates to the other Party or any of its Affiliates, except any
portion thereof which:

 

  (a) at the time of disclosure, is public knowledge;

 

  (b) after disclosure, becomes public knowledge by publication or otherwise,
except by breach of this Agreement by the recipient;

 

  (c) the recipient can demonstrate by its written records was in the
recipient’s possession at the time of such disclosure, and which was not
acquired, directly or indirectly, from the disclosing Party or its Affiliates;

 

  (d) is lawfully disclosed to the recipient on a non-confidential basis by a
third party who is not obligated to the disclosing Party or any other third
party to retain such Confidential Information in confidence;

 

  (e) results from research and development by the recipient independent of such
disclosure as shown by competent evidence; or

 

2



--------------------------------------------------------------------------------

  (f) is required to be disclosed by legal process; provided, in each case the
Party so disclosing information timely informs the other Party and uses its
reasonable efforts to limit the disclosure and maintain confidentiality to the
extent possible and, if possible, permits the other Party to attempt by
appropriate legal means to limit such disclosure, subject to the provisions of
Section 4.6.

All information exchanged pursuant to this Agreement shall be considered
Confidential Information. Confidential Information disclosed orally, visually
and/or in another intangible form shall be identified by the disclosing Party to
the receiving Party as confidential at the time of such disclosure and confirmed
in writing to the receiving party within thirty (30) days after such disclosure.

 

  1.10 “Current Good Manufacturing Practices” or the letters “GMP” or “cGMP”
means current good manufacturing practice and standards as provided for (and as
amended from time to time) in European Community Directive 91/356/EEC
(Principles and guidelines of good manufacturing practice for medicinal products
for human use) and in the Current Good Manufacturing Practice Regulations of the
U.S. Code of Federal Regulations Title 21 (21 C.F.R. Parts 210 and 211) in
relation to the production of pharmaceutical intermediates and active
pharmaceutical ingredients, and applicable ICH Harmonised Tripartite Guideline
Q7a, Good Manufacturing Practice Guide for Active Pharmaceutical Ingredients,
and subject to any arrangements, additions or clarifications agreed in writing
from time to time between the Parties in the Quality Technical Agreement.

 

  1.11 “DMF” means a Drug Master File as defined in 21 C.F.R. §314.420 in the
United States, including all supplements and amendments thereto or any foreign
counterpart of a U.S. DMF.

 

  1.12 “FDA” means the United States Food and Drug Administration and any
successor agency having substantially the same functions.

 

  1.13 “Finished Product” means any drug product containing or comprising API,
in its finished, labeled and packaged form, ready for sale to the market,
including all samples thereof.

 

  1.14 “HCI” means [*], an Affiliate of Helsinn.

 

  1.15 “Helsinn Facility(ies)” means any Helsinn or HCI manufacturing
facility(ies) that is qualified or approved in the NDA to manufacture API and
that is used for the manufacture of API pursuant to this Agreement.

 

  1.16 “Helsinn Payment” means [*].

 

  1.17 “In Bulk” means quantities of API formulated and packaged in non-retail
size containers.

 

  1.18 “Launch Period” means the period commencing on the launch date of
SANCTURA XR™ in the United States and expiring on (a) December 31 of the
calendar year in which such launch date occurs if the launch date occurs in the
first three months of

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

3



--------------------------------------------------------------------------------

such year; or (b) December 31 of the calendar year immediately following the
calendar year in which the launch date occurs if the launch date occurs after
the first three months of such year.

 

  1.19 “Losses” means any and all damages, awards, deficiencies, settlement
amounts, defaults, assessments, fines, dues, penalties (including penalties
imposed by any governmental authority), costs, fees, liabilities, obligations,
taxes, liens, losses, and expenses (including without limitation court costs,
interest and reasonable fees of attorneys, accountants and other experts)
awarded or otherwise paid or payable to third parties.

 

  1.20 “NDA” means a New Drug Application pursuant to Section 505 of the Act
submitted to the FDA or any successor application or procedure or any foreign
counterpart of a U.S. New Drug Application for approval to market, including,
where applicable, applications for pricing and reimbursement approval.

 

  1.21 “Purchase Price” shall have the meaning set forth in Section 6.3 hereof.

 

  1.22 “Quality Technical Agreement” means the quality assurance/quality control
agreement to be entered into by Indevus and Helsinn in accordance with Schedule
1.22 and as contemplated by Section 3.7 and to be appended to this Agreement as
Exhibit 1.22.

 

  1.23 “Regulatory Authority” means (i) the FDA and/or (ii) any regulatory body
with similar regulatory authority in any other jurisdiction anywhere in the
Territory.

 

  1.24 “Regulatory Standards” means (i) obtaining and maintaining any and all
permits, licenses, filings and certifications required by the FDA or other
Regulatory Authorities, and compliance with cGMPs, applicable to the Helsinn
Facilities or Helsinn’s activities hereunder, and (ii) any laws, rules,
regulations and standards of any Regulatory Authority, whether within or outside
the United States that apply to such activities.

 

  1.25 “SANCTURA XR™” means the once-daily formulation of SANCTURA® currently
under development by Indevus.

 

  1.26 “Specifications” means the quality assurance and quality release
specifications for API as set forth on Schedule 1.26, subject to such
modifications to the Specifications agreed between Indevus and Helsinn in
writing and set forth in an amendment to this Agreement as a restated Schedule
1.26.

 

  1.27 “Territory” means worldwide.

Where words and phrases are used herein in the singular, such usage is intended
to include the plural forms where appropriate to the context, and vice versa.
The words “including”, “includes” and “such as” are used in their non-limiting
sense and have the same meaning as “including without limitation” and “including
but not limited to”. References to Articles, Sections, subsections, and clauses
are to the same with all their subparts as they appear in this Agreement.

 

4



--------------------------------------------------------------------------------

II. PURCHASE AND SALE

 

  2.1 Purchase and Sale. Subject to the terms and conditions of this Agreement,
(a) Indevus hereby agrees to purchase from Helsinn an [*] per year of API for
each rolling [*] period of the Initial Term commencing after the [*] and
expiring after Indevus has purchased from Helsinn [*] of API (the “Minimum
Purchase Requirement”), and (b) Helsinn agrees to manufacture and supply API
exclusively to Indevus and/or Indevus’ designee, pursuant to purchase orders
placed by Indevus from time to time, for all purposes, including without
limitation, subsequent formulation, encapsulating, tabletting, packaging and
commercial sale by Indevus and/or Indevus’ designees and for certain clinical
and other purposes in the Territory. Helsinn shall supply the API in appropriate
bulk containers. Subject to the last sentence of this Section 2.1, in the event
that for any calendar year commencing on the [*] of the [*] of the[*], Indevus
does not satisfy the Minimum Purchase Requirement, Indevus shall pay Helsinn the
Helsinn Payment on the number of batches required to meet the Minimum Purchase
Requirement for such year that were not purchased. For example, if during the
calendar year commencing on the [*] anniversary of the [*] of the[*] (the [*]
Contract Year”), Indevus purchases [*], but during the prior calendar year
Indevus had purchased at least [*], Indevus will have satisfied the Minimum
Purchase Requirement for the [*] Contract Year and no Helsinn Payment would be
due for the [*] Contract Year. If however, for the prior calendar year Indevus
had purchased [*], Indevus would not have satisfied the Minimum Purchase
Requirement for the [*] Contract Year and a Helsinn Payment for [*] would be due
for the [*] Contract Year. In the event that before the end of any calendar year
commencing on the [*] anniversary of the [*] of the [*], Indevus notifies
Helsinn of its inability to purchase, by the end of each rolling two year
period, the number of batches required to meet in aggregate the Minimum Purchase
Requirement for the applicable period, Indevus shall pay Helsinn [*] percent
([*]%) of the Helsinn Payment on the number of batches required to meet the
Minimum Purchase Requirement that are not purchased by Indevus in the next
calendar year if Helsinn [*] said Helsinn Payment [*]

 

  2.2 Cooperation. Indevus and Helsinn will cooperate with each other as may be
necessary and customary in consideration of industry practice, and will disclose
all material information necessary to enable each other to perform their duties
under this Agreement in a timely fashion.

 

  2.3 Specific Duties. In addition to its general obligations relating to the
manufacture and supply of API, Helsinn shall be responsible for performing the
following services at Helsinn’s cost:

 

  (a) quality control and testing of all API in order to monitor compliance with
all applicable Regulatory Standards, the Specifications and this Agreement;

 

  (b) conducting stability testing of API in accordance with the procedures set
forth in the Quality Technical Agreement;

 

  (c) summarizing implemented changes and supplying latest versions of approved
critical documentation, and providing other information necessary for Indevus to
prepare, submit, obtain and maintain all regulatory filings relating to the
manufacture of the API under the terms of this Agreement; and

 

  (d) performing such other services as agreed upon in writing by the Parties.

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

5



--------------------------------------------------------------------------------

III. API QUANTITY, QUALITY AND MANUFACTURING PROCESSES; TECHNICAL ASSISTANCE

 

  3.1 Quantity. Subject to the terms and conditions of this Agreement, Helsinn
will manufacture and supply to Indevus or Indevus’ designee quantities of API
ordered by Indevus or Indevus’ designee. Helsinn agrees to reserve capacity for
the quantities of API as defined in Schedule 3.1. Helsinn shall have no
obligation to supply quantities in excess of those set forth in Schedule 3.1,
but shall use its Commercially Reasonable Efforts to accommodate Indevus demand
for excess quantities.

 

  3.2 Quality. All API manufactured and sold by Helsinn to Indevus under this
Agreement will meet the Specifications, as well as the quality assurance
standards established in the Quality Technical Agreement. Such Specifications,
as well as the terms and conditions of the Quality Technical Agreement, are
subject to modification from time to time by mutual written agreement of the
Parties. Subject to the terms of this Section 3.2 and Section 6.3, prior to
implementation of any such changes to the Specifications, the Parties agree to
negotiate in good faith in an attempt to reach agreement on (a) the new Purchase
Price for any API manufactured and supplied hereunder by Helsinn which embodies
such changes, based solely on the effect of such changes on Helsinn’s
manufacturing costs for the API (including, if applicable, any decrease in the
Purchase Price in the event of any decrease in the costs of starting and raw
materials used in the manufacture of the API) and (b) any other amendments to
this Agreement which may be necessitated by such changes (e.g., an adjustment to
the lead time for purchase orders).

 

  3.3 Improvements

 

  (a) Except as set forth in sub-section 3.3 (b), for changes, including, but
not limited to process changes, site changes and supplier changes intended to
improve operational efficiency, effectiveness and risk-management (the
“Improvements”), both Parties shall agree in writing whether to implement such
Improvement or not. If the Parties agree to implement such Improvement, the
Parties shall also agree in writing on an Improvement program including an
assessment of the costs of implementation of the program and of the expected
financial impact of the Improvement. Upon completion of the Improvement program,
should the Improvement have been demonstrated to be feasible, the Parties shall
agree in writing which Party will be responsible to pay documented costs and
expenses for the implementation of said Improvement, being understood that
should Indevus be responsible for all such costs and expenses the Purchase Price
will be reduced by an amount equal to [*]% of the amount of the decrease, if
any, in the costs of starting and raw materials due to the implementation of the
Improvement, while should Helsinn be responsible for all such costs and expenses
the Purchase Price will be reduced by an amount equal to [*]% of the amount of
the decrease, if any, in the costs of starting and raw materials.

 

  (b) The Parties acknowledge that (i) [*], and (ii) [*]/kg (the “[*]”). Helsinn
agrees to use its best efforts to [*] and to [*]. The Purchase Prices set forth
on Part B of Schedule 6.3 shall be effective [*]; provided, however, that in the
event that the actual [*], the Purchase Prices set forth on Part B of Schedule
6.3 [*]. For example, if the [*] is [*], the Purchase Price set forth on Part B
of Schedule 6.3 [*]

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

6



--------------------------------------------------------------------------------

  3.4 Manufacturing Processes. Helsinn has furnished and will continue to
furnish to Indevus during the term of this Agreement a copy of its current
production procedures and in the Quality Technical Agreement the Parties will
agree upon the equipment to be used to produce the API. Except as otherwise set
forth in this Agreement, costs incurred by Helsinn as a result of any such
changes or modifications requested by the FDA or by Indevus and relating solely
to the production of the API will be borne by Indevus; costs for other changes
affecting Helsinn’s compliance with cGMP or affecting other products generally
will be borne by Helsinn.

 

  3.5 Documentation. Indevus shall provide Helsinn with initial methods and
Specifications for manufacturing the API as set forth in the attached Schedule
1.26. Indevus shall also promptly provide Helsinn with all available safety data
and information concerning the API, process and related materials, including
without limitation all material safety data sheets (“MSDS’s”).

 

  3.6 Communication. Helsinn and Indevus will respond to requests for support,
information and approvals within ten (10) Business Days. If a complete response
is not possible within such ten (10)-day period, the Party owing the response
shall communicate within such ten (10)-day period the reason for the delay and
when the response will be available.

 

  3.7 Quality Technical Agreement. Within sixty (60) days after the Effective
Date, the Parties shall enter into a Quality Technical Agreement outlining
responsibilities and key contacts for API quality and compliance related issues.
Helsinn will provide Indevus with certain production and control information for
review prior to release as specified in the Quality Technical Agreement. The
Quality Technical Agreement will also address, without limitation, annual
product reviews, returned goods, regulatory audits, compliance with Current Good
Manufacturing Practices, and such other quality related concerns deemed
appropriate. The final agreed Quality Technical Agreement will be attached to
this Agreement as Exhibit 1.22 and deemed a part of this Agreement. In the event
that the Quality Technical Agreement contains material provisions that
substantially differ from applicable comparable Regulatory Standards, the
Regulatory Standards shall control.

 

IV. CONFIDENTIAL INFORMATION

 

  4.1 The Parties acknowledge that they have provided Confidential Information
to each other in connection with the manufacture and supply of the API, and
further acknowledge that all such Confidential Information (as well as any
additional Confidential Information provided by one Party to the other
hereunder) shall be subject to the provisions of this Section IV. Any and all
confidential information, knowledge, technology and trade secrets relating to
the API and provided by Indevus and/or Helsinn to the other shall be deemed
Confidential Information.

 

  4.2 During the term of this Agreement and for ten (10) years thereafter, all
Confidential Information disclosed and confirmed in writing and designated as
confidential by the disclosing party within thirty (30) days from oral
disclosure, including confidential information so designated that was disclosed
by either Party prior to the Effective Date, shall be held in confidence by the
receiving party, shall not be used by the receiving party for any purpose except
as provided hereunder and

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

7



--------------------------------------------------------------------------------

shall not be disclosed to third parties except for disclosure to its Affiliates
or governmental authorities, in connection with pre-clinical or clinical
development activities or the manufacturing of Finished Product, or except as
otherwise necessary to carry out the receiving party’s obligations under this
Agreement. If a receiving party finds it necessary to disclose such Confidential
Information to a third party, the receiving party will not do so without first
obtaining the written consent of the disclosing party (which shall not be
unreasonably withheld) and entering into an agreement with the third party which
binds the third party to obligations of restricted use and disclosure no less
stringent than those undertaken by the Parties in this Agreement.

 

  4.3 Neither Party shall distribute any Confidential Information of the other
except to its employees, agents or consultants who have a need to know
exclusively in connection with the performance of their duties in satisfying the
obligations of such Party hereunder. Any employee, agent or consultant who
receives Confidential Information shall be advised as to the confidential nature
thereof and the prohibitions contained herein. All copies of any portions of any
Confidential Information distributed as provided in this Section will be
identified as confidential. Upon termination of this Agreement, and upon the
request of the disclosing party, the receiving party shall return or destroy all
such Confidential Information and any copies thereof in its possession, except
that each Party may retain one copy of Confidential Information solely for
archival purposes.

 

  4.4 Termination of this Agreement shall not operate to extinguish either
Party’s obligation to treat Confidential Information as provided herein, and the
same shall continue in effect in accordance with this Section.

 

  4.5 Nothing contained herein shall be deemed to grant to either Party, either
expressed or implied, a license or other right or interest in the Confidential
Information of the other or in any patent, trademark or other similar property
of the other.

 

  4.6 Neither Party shall use the name of the other, nor disclose the existence
of this Agreement for any purpose, without the prior written consent of the
other, which shall not be unreasonably withheld or delayed provided, however, it
is understood that Indevus may make disclosure of this Agreement and the terms
hereof, in any filings required by the United States Securities and Exchange
Commission (“SEC”) and may file this Agreement as an exhibit to any filing with
the SEC. In connection with any such filing, Indevus shall endeavor to obtain
confidential treatment of economic and trade secret information and shall
deliver to Helsinn in advance of any filing a redacted copy of this Agreement to
enable Helsinn to give comments and suggestions on economic and trade secret
information to be kept confidential.

 

V. FORECASTS AND ORDERS

 

  5.1 Forecasts.

 

  (a) Not later than [*] prior to the estimated launch date of SANCTURA XR™ [*],
Indevus shall provide Helsinn with a forecast of its estimated requirements for
API for the period [*] calendar quarters from the estimated launch date, broken
down on a quarterly basis. Within [*] prior to the estimated launch date of

 

8



--------------------------------------------------------------------------------

SANCTURA XR™, Indevus shall provide Helsinn with an updated forecast of its
estimated requirements of API for the [*] calendar quarters commencing after [*]
after the launch date, broken down on a quarterly basis. Within [*] days after
the launch date, and thereafter on a quarterly basis during the term of this
Agreement, Indevus shall provide Helsinn with a rolling forecast of its
estimated requirements of API, broken down on a quarterly basis, for [*]
consecutive calendar quarters (commencing at the beginning of the [*] complete
calendar quarter that commences after the date of such forecast).

 

  (b) The first [*] calendar quarters of each forecast provided after the launch
date of SANCTURA XR™ (the “Binding Portion”) shall represent a binding forecast
and the remaining [*] calendar quarters of each forecast shall be non-binding
and shall represent Indevus’s reasonable estimates only. Except as set forth in
the preceding sentence and the first sentence of Section 5.2, all forecasts made
hereunder shall be made to assist Helsinn in planning its production and shall
not be binding purchase orders, and shall be without prejudice to Indevus’s
subsequent purchase orders for the API in accordance with the terms of this
Agreement. Each forecast provided by Indevus shall supersede any previous
forecast and may be expressed in a reasonable range.

 

  5.2 Purchase Orders. Subject to the terms and conditions of this Agreement,
Indevus shall be bound to order [*]percent ([*]%) of the forecasted quantities
of API that are subject to a Binding Portion of the most recent rolling forecast
referred to in Section 5.1. Indevus agrees to purchase API in not less than full
lot quantities, which as of the Effective Date are approximately [*] kg ([*]
kilograms) per batch. Indevus or its designee shall provide Helsinn with
purchase orders on the standard purchase order forms of Indevus or its designee
of its requirements for API at least [*] days before it requires each delivery
of API, specifying the required delivery date in each purchase order. Provided
Indevus’s purchase orders do not exceed Helsinn’s reserve capacity set forth in
Schedule 3.1, Helsinn shall accept all Indevus purchase orders and shall supply
Indevus in accordance with them, provided, however, that in case of any conflict
or inconsistency between the terms of said orders and the terms and conditions
of this Agreement, the terms of this Agreement shall prevail. Indevus can
increase or decrease its firm order quantities with Helsinn’s prior agreement
and Helsinn can adjust its shipping quantities with Indevus’s prior agreement.
Both parties shall use their Commercially Reasonable Efforts to accommodate
reasonable change requests from the other. Helsinn shall use Commercially
Reasonable Efforts to prevent an interruption of supply to Indevus and to
execute all orders received and accepted pursuant to Article V within [*] days
from the date of receipt and acceptance of the relevant order by Helsinn.

 

  5.3 Shortages. Helsinn shall acknowledge and provide Indevus, subject to
Section 5.2 above, with a written acceptance of each purchase order within five
(5) Business Days following Helsinn’s receipt thereof, provided, that Helsinn
shall immediately notify Indevus of any problems or unusual production
situations which may adversely affect production or quality of API or its timely
delivery to Indevus or its designee. In addition, if, at any time Helsinn
becomes aware or anticipates that it will not be able to satisfy Indevus’s
forecasts or ordered requirements for API, in whole or in part, due to any
reason then Helsinn shall: (i) give Indevus notice thereof within five
(5) Business Days of receipt of a particular forecast or purchase order (or upon
Helsinn’s

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

9



--------------------------------------------------------------------------------

reasonable belief that it cannot fulfill the forecast or purchase order if such
date is after such five (5) Business Day period), (ii) if such inability is
partial, fulfill purchase orders with such quantities of API as are available
and supply the remaining quantities of API through HCI on a timely basis and
(iii) if such inability is total, fulfill purchase orders of API through HCI,
provided that all API manufactured and supplied by HCI is in accordance with the
Specifications, applicable Regulatory Standards, and the terms and conditions of
this Agreement and the Quality Technical Agreement. In addition, in the event
neither Helsinn nor HCI can fulfill such purchase orders in accordance with such
requirements, Helsinn shall take all Commercially Reasonable steps including as
set forth under Section 5.4, to enable Indevus to procure adequate quantities of
API from a second source. In the event of any failure to supply by Helsinn,
Indevus shall be relieved from its obligations under this Agreement to purchase
any quantities of API identified in any Binding Portion of a forecast or
outstanding purchase orders and of the Minimum Purchase Requirements. Nothing in
this Section 5.3, Section 5.4 or Section 7.7, shall limit any contractual rights
or remedies that may be available to Indevus on account of any failure to supply
API pursuant to the terms of this Agreement.

 

  5.4 Second Source.

At the request of Indevus, Helsinn shall take all Commercially Reasonable steps
to procure all necessary licenses, permits, certifications and approvals
relating to the qualification of HCI and/or another Helsinn Facility as a second
manufacturer of API, and to comply and cause HCI or such other Helsinn Facility,
as applicable, to comply with such other requirements, obligations and
responsibilities as are necessary to fully enable HCI or such other Helsinn
Facility, as applicable to undertake the manufacturing and supply of API in
accordance with the Specifications, applicable Regulatory Standards, and the
terms and conditions of this Agreement and the Quality Technical Agreement. Such
alternative production site and all related costs and expenses shall be approved
by Indevus before commencement of routine production and all actions required to
have a DMF for API approved by the FDA will be put in place and agreed between
both Parties. Costs and expenses related to obtainment and maintenance of the
above mentioned licenses, permits, certifications and approvals shall be borne
by Indevus, provided, however, that Helsinn shall bear or reimburse Indevus for
all such costs and expenses incurred in the event or as a result of Helsinn’s
inability to supply or fulfill its requirements under this Agreement.

 

  5.5 API Inventory. Indevus may use any API produced by Helsinn and delivered
prior to the date of this Agreement, including validation batches of API (“API
Inventory”), as launch stocks and/or to satisfy Indevus’s requirements to order
any API quantities subject to any Binding Portion of a forecast or purchase
order requirements provided under this Agreement including the Minimum Purchase
Requirements, subject to compliance with applicable laws and other provisions of
this Agreement. In such event, the quantities of API Inventory used to satisfy
the Binding Portion of a forecast or purchase order requirement shall be offset
against the requirements to purchase the comparable quantities of API subject to
any such Binding Portion of a forecast or purchase order requirement.

 

10



--------------------------------------------------------------------------------

VI. PRICE, SHIPMENT AND PAYMENT

 

  6.1 Helsinn’s Responsibilities. Helsinn will properly manufacture the API so
that it may be lawfully and safely shipped to Indevus or its designee worldwide.
Helsinn will prepare and execute all reasonably necessary shipping documents,
consisting of Packing List, Dangerous Goods Declaration, MSDS, Certificate of
Analysis and Certificate of GMP compliance. Indevus will choose the carrier and
the designee by indicating both on its purchase order provided to Helsinn.

 

  6.2 Terms of Shipment. Upon receipt from Indevus of an authorization for
release as set forth in Section 7.1, Helsinn will invoice API [*] (Incoterms
2000). Transportation to final destination will be carried out at the care of
Helsinn, according to Indevus’s written instructions, by common carrier
designated by Indevus. If Indevus does not designate a common carrier, Helsinn
may select the common carrier. Risk of loss shall pass from Helsinn to Indevus
[*]. All transport and insurance costs will be borne by [*]. All API to be
delivered pursuant to this Agreement shall be delivered in accordance with this
Section 6.2, suitably packed in bulk containers for shipment, and marked for
shipment to the final destination point indicated in Indevus’ purchase order.
The shipping packaging used in connection with API deliveries shall be in
accordance with cGMP with respect to protection of the API during
transportation, taking into consideration the mode(s) of transport Indevus has
elected to use for each such shipment, the final destination point of each such
shipment and reasonable expectations regarding shipment time duration and
possible delays associated therewith.

 

  6.3 Price. Helsinn shall invoice Indevus the Purchase Price for all API
delivered as set forth in Schedule 6.3 attached hereto, as such schedule is
amended as provided for herein and therein. Helsinn shall send its invoice at
the time of shipment. For purchase orders and invoices during any particular
year, the Purchase Price shall be calculated on a cumulative basis based on the
quantities of API purchased during that year up to and including API purchased
under the purchase order for which the calculation is being made, giving effect
to any applicable credit due to volume discounts, provided, however, that within
[*] days after the end of each year, the Parties shall calculate the actual
Purchase Price for such year based on a calculation of the total quantities of
API purchased for that year and the applicable Purchase Price for such
quantities of API in accordance with Schedule 6.3 and, at Indevus’ request,
Helsinn shall either refund to Indevus within ten (10) days after such
reconciliation or credit against future purchases of API any amounts due Indevus
for any excess payment of the Purchase Price.

 

  6.4 Terms of Payment. Indevus will pay Helsinn the Purchase Price within [*]
days after the date on which Indevus receives the invoice from Helsinn. All
payments required by this Agreement shall be made in United States dollars. In
the event of any late payment of any payment due hereunder, the amount of the
late payment shall bear interest at the Prime Rate commencing on the date such
payment is due until such date as the payment is made. “Prime Rate” for purposes
of this Section 6.4 shall mean the prime rate of Citibank, N.A. in New York, New
York as published in the Wall Street Journal computed on a daily basis and shall
change when and as the Prime Rate changes.

 

  6.5 Tax Withholding. If laws, rules or regulations require withholding of
income taxes or other taxes imposed upon payments set forth in this Agreement,
Helsinn shall provide Indevus, prior to any such payment, annually or more
frequently if required, with all

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

11



--------------------------------------------------------------------------------

forms or documentation required by any applicable taxation laws, treaties or
agreements to such withholding or as necessary (including, but not limited to,
Form W8-BEN and any successor form) and Indevus shall make such withholding
payments as required and subtract such withholding payments from the payments
set forth in this agreement. Indevus shall submit appropriate proof to Helsinn
of payment of the withholding taxes within a reasonable period of time. Indevus
will use efforts consistent with its usual business practices to ensure that any
withholding taxes imposed are reduced as far as possible under the provisions of
the current or any future taxation treaties or agreements between foreign
countries, and Helsinn shall cooperate with such efforts.

 

VII. INSPECTION AND ANALYSIS

 

  7.1 Inspection by Helsinn. Helsinn will analyze each API lot for compliance
with the Specifications. Helsinn will send to Indevus a certificate of analysis
and a certificate of compliance (together with any other documentation required
under the Quality Technical Agreement) prior to each shipment of API and will
not release any shipment for delivery unless and until it receives from Indevus
an authorization for release based on such certificates and other documents
required under the Quality Technical Agreement.

 

  7.2 cGMP Records. In this regard, Helsinn agrees to maintain and retain
complete and accurate records and documents, including all manufacturing,
analytical, stability testing, batch records, validation data, quality control
and all records of shipment, relating to the API, necessary to comply with cGMP
and fulfill the requirements established by all applicable Regulatory
Authorities to the extent and for the time periods required by applicable
Regulatory Standards. As required under Section 7.1 or as otherwise requested by
Indevus, Helsinn shall provide Indevus with such documentation promptly.

 

  7.3 Notice of Failure to Meet Specifications. Upon Helsinn’s discovery that
any batch or lot of API fails to conform to the Specifications, Helsinn will
notify Indevus within three (3) Business Days of such failure to meet the
Specifications and of the nature thereof in detail, and will supply to Indevus
such information related thereto as Indevus may reasonably request, including,
but not limited to, all investigatory reports, data, and communications,
out-of-specification reports and data and the results of all outside laboratory
testing and conclusions, if any. At its expense, Helsinn shall investigate all
such failures promptly, and cooperate with Indevus in determining the cause for
the failure and a corrective action to prevent future failures.

 

  7.4 Inspection by Indevus. Indevus or its authorized representative will
inspect all shipments upon their receipt in order to perform acceptance testing
according to applicable cGMP requirements and will report any reasonably
discernible defects in the API to Helsinn within [*] days of its receipt of the
API and related records. Any latent defects or defects not reasonably
discernible will be reported to Helsinn by Indevus within [*] days of Indevus’s
discovery of the same.

 

  7.5 Non-Conforming API. If any API produced and delivered to Indevus or
invoiced by Helsinn does not meet the Specifications and/or the warranties set
forth in Article IX and Indevus has notified Helsinn of such non-compliance
within [*] of its receipt of the API and related records, then at its option
Indevus may require that Helsinn

 

12



--------------------------------------------------------------------------------

(i) replace said API with API that meets the Specifications and the warranties
set forth in Article IX as soon as practicable at no charge to Indevus and
Helsinn shall pay all round-trip shipping and other charges to and from the
destination of the original shipment, (ii) refund the Purchase Price to Indevus,
or (iii) credit Indevus’s account in an amount equal to the Purchase Price for
the rejected API. Helsinn shall reimburse Indevus for the reasonable costs
incurred by Indevus in properly disposing of such non-conforming API. Any notice
given hereunder shall specify the manner in which the API fails to conform to
the purchase order therefor or fails to meet such warranty or the
Specifications.

 

  7.6 Independent Testing. If Indevus notifies Helsinn that any API does not
meet the Specifications and/or the warranties in Article IX, and Helsinn does
not agree with Indevus’s position, the Parties will attempt to reach a mutually
acceptable resolution of the dispute. If they are unable to do so after a
reasonable period of time (such period not to exceed [*] days from the date of
original notification), the matter will be submitted to an independent qualified
testing laboratory acceptable to both parties. Both parties will accept the
judgment of the independent laboratory. The cost of such testing will be borne
by the Party whose position is determined to have been in error. If the API is
determined by said independent laboratory to have been conforming, then the
provisions of Section 7.5 hereof shall not apply, and Indevus shall not be
relieved of its obligations to pay Helsinn for such API. In the event the test
results indicate that the API in question does not conform to the Specifications
and/or the warranties in Article IX, Helsinn shall replace such API with API
that meet the Specifications and the warranties set forth in Article IX at no
additional cost to Indevus as soon as reasonably possible after receipt of such
results.

 

  7.7 Replacement API. In the event that Helsinn is unable to supply acceptable
replacement API within [*] days of receipt of Indevus’ notice under Section 7.5
or of the results of the independent testing under Section 7.6, as applicable,
then Helsinn shall fulfill such requirements through HCI, provided that all API
manufactured and supplied by HCI is in accordance with the Specifications,
applicable Regulatory Standards, and the terms and conditions of this Agreement
and the Quality Technical Agreement.

 

VIII. REGULATORY MATTERS; REGULATORY FILINGS AND APPROVALS

 

  8.1 General.

 

  (a) Helsinn shall (i) be responsible for obtaining and maintaining all site
licenses and registrations for the manufacture of the API at the Helsinn
Facility where the API is manufactured and will make copies of such
registrations and all related documents available to Indevus and its designee
for inspection upon Indevus’ reasonable request; (ii) take all steps necessary
to pass inspection by and shall comply with other applicable regulations
promulgated by, but not limited to, the FDA and [*] and any other applicable
Regulatory Authority in connection with Helsinn’s manufacture of the API; and
(iii) file with the FDA and any other applicable Regulatory Authority DMFs
relating to the API. Helsinn hereby grants Indevus and/or Indevus’ designees the
rights to reference any such DMF in Indevus’ and/or Indevus’ designees
regulatory submissions and, upon Indevus’ request, will provide Indevus and/or
Indevus’ designees with a letter of authorization authorizing Indevus and/or
Indevus’ designees to reference such DMF.

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

13



--------------------------------------------------------------------------------

  (b) Indevus shall be responsible for obtaining and maintaining all regulatory
approvals for the use of the product incorporating the API for all the purposes
set forth in Section 2.1 above.

 

IX. REPRESENTATIONS AND WARRANTIES

 

  9.1 General.

 

  (a) Helsinn represents and warrants to Indevus that (i) it has the full
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder; (ii) it has and will maintain throughout the term of this
Agreement, the expertise, with respect to personnel and equipment, to fulfill
the obligations established hereunder; (iii) the production facility, equipment
and personnel to be employed will be qualified to manufacture API according to
cGMP at the time each such batch of API is produced, and that the production
facility to be employed is in compliance with all applicable material laws and
regulations; (iv) neither Helsinn nor any of its employees engaged in performing
Helsinn’s obligations under this Agreement, is, nor shall it or any of such
individuals be at the time of performing any of the activities to be performed
by Helsinn hereunder, disqualified or debarred by the FDA or any other
Regulatory Authority for any purpose pursuant to 21 U.S.C Section 355a or any
foreign equivalent thereof; (v) there are no pending or uncorrected citations or
adverse conditions noted in any inspection of the production facility to be
employed which would cause the API to be misbranded or adulterated within the
meaning of the Act or other applicable laws; (vi) the execution, delivery and
performance of this Agreement by Helsinn does not conflict with, or constitute a
breach of any order, judgment, agreement, or instrument to which Helsinn is a
party; (vii) the execution, delivery and performance of this Agreement by
Helsinn does not require the consent of any person or the authorization of (by
notice or otherwise) any governmental or Regulatory Authority (other than those
relating to the granting of approval to commercialize the product containing the
API); and (viii) to Helsinn’s knowledge, the use by Helsinn, complying with the
terms and conditions of this Agreement, of Helsinn Confidential Information, of
any information related to the API that was not supplied by Indevus to Helsinn,
or of any procedures, processes and/or other manufacturing know-how that were
independently known by Helsinn or that were invented, discovered or developed by
Helsinn or any Helsinn Affiliate or agent, does not infringe upon any third
party’s intellectual property rights.

 

  (b) Indevus represents and warrants to Helsinn that (i) it has the full
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder; (ii) the execution, delivery and performance of this
Agreement by Indevus including the delivery and disclosure to Helsinn of the
Specifications, the Confidential Information, Indevus’ know-how and any other
information disclosed by Indevus in writing specifically for use in connection
with the manufacture of the API does not conflict with, or constitute a breach
of any order, judgment, agreement, or instrument to which Indevus is a party;
(iii) the execution, delivery

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

14



--------------------------------------------------------------------------------

and performance of this Agreement by Indevus including the delivery and
disclosure to Helsinn of the Specifications, the Confidential Information,
Indevus’ know-how and any other information disclosed by Indevus in writing
specifically for use in connection with the manufacture of the API does not
require the consent of any third party or the authorization of (by notice or
otherwise) any governmental or regulatory authority (other than those relating
to the granting of approval to commercialize the product containing the API);
(iv) all Indevus Confidential Information (including but not limited to
Indevus’s know-how) necessary to allow Helsinn to manufacture the API has been
made available to Helsinn, subject to confidentiality obligations and solely for
the purpose of manufacturing such API; such Confidential Information is accurate
and complete in all material respects and Indevus has not, up to and including
the Effective Date, omitted to furnish Helsinn with any information in its
possession concerning the API or the transactions contemplated by this
Agreement, which would be material to Helsinn’s decision to enter into this
Agreement and to undertake the commitments and obligations set forth herein;
(v) to Indevus’ knowledge, the use by Helsinn, complying with the terms and
conditions of this Agreement, of the Specifications, the Indevus Confidential
Information (including but not limited to Indevus’s know-how) or any other
information supplied by Indevus to Helsinn in writing specifically for use in
connection with the manufacture of the API and that was not independently known
or invented, discovered or developed by Helsinn or any Helsinn Affiliate or
agent, does not infringe upon any third party’s intellectual property rights;
and (vi) any and all materials (including raw materials) supplied by or on
behalf of Indevus to Helsinn specifically for use in connection with the
manufacture of the API, comply with all applicable specifications, laws and
regulations (including any applicable regulatory requirements) and fit for the
purpose of allowing Helsinn to perform the activities provided for hereunder.

 

  9.2 Manufacturing Warranty. Helsinn warrants that all API supplied to Indevus
will be manufactured in accordance with and conform to the Specifications,
cGMPs, the Quality Technical Agreement in effect at the time of manufacture,
other applicable Regulatory Standards and such quality assurance and quality
control practices as are standard in the pharmaceutical manufacturing industry;
Helsinn makes no warranty, and shall have no responsibility of any kind
whatsoever, in connection with any Finished Product, except to the extent
attributable to the API and subject to the provision of Section 14.1.

 

  9.3 Warranty Disclaimer. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, EACH
PARTY EXPRESSLY DISCLAIMS ANY WARRANTIES, INCLUDING ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. EXCEPT FOR THIRD PARTY
CLAIMS COVERED BY ARTICLE XIV, THE REMEDIES SET FORTH IN SECTION 7.5, 7.6 AND
7.7 SHALL BE THE SOLE REMEDIES AVAILABLE TO INDEVUS WITH RESPECT TO ANY DEFECT
IN QUALITY THAT IS DISCOVERED AND REPORTED PURSUANT TO THE PROVISIONS OF SECTION
7.4, 7.5 or 7.6, AS APPLICABLE.

 

15



--------------------------------------------------------------------------------

X. QUALITY CONTROL, RECORDS AND INSPECTIONS

 

  10.1 Retained Samples. Helsinn will maintain a sample of API from each lot as
required by applicable regulatory standards or as otherwise mutually agreed by
Indevus and Helsinn. Helsinn will be responsible for maintaining and storing
retention samples of the API as may be required by applicable regulatory
standards and the Quality Technical Agreement. Helsinn shall provide Indevus
with reasonable access to and portions of the retained samples upon Indevus’
request. Preservation samples/retained samples, as referred to herein, do not
include samples retained for purposes of stability testing.

 

  10.2 Validation. Helsinn will validate all process, methods, equipment,
utilities, facilities and computers used in the formulation, storage, testing
and release of API in conformity with all applicable laws and regulations.
Indevus will have the right to review the results of said validation upon
request.

 

  10.3 Quality Compliance. Helsinn will provide Indevus with timely notification
of all significant deviations, notes to file, and other deficiencies that may
reasonably be expected to impact the quality of the API, as well as all FDA or
other applicable Regulatory Authority reports regarding testing, manufacture,
bulk packaging or labeling of the API.

 

  10.4 Manufacturing Records. Helsinn will maintain complete and accurate
records relating to the API and the manufacture, bulk packaging, labeling and
testing thereof for the period required by applicable Regulatory Standards, and
Helsinn shall provide copies thereof to Indevus upon Indevus’s request. The
records shall be subject to audit and inspection under this Article X.

 

  10.5 Batch Records. Records which include the information relating to the
manufacturing, bulk packaging and quality operation for each lot of API will be
prepared by Helsinn at the time such operations occur. Helsinn will prepare such
records in accordance with cGMP’s, the Specifications and the Quality Technical
Agreement.

 

  10.6 Records Retention. Helsinn will retain records and documents for periods
meeting all applicable regulations of the FDA, or other applicable regulatory
authority and make such records and documents available to Indevus upon Indevus’
reasonable request.

 

  10.7 Regulatory Communications and Inspections. Helsinn will promptly, but in
any event not later than three (3) Business Days after notice or the same day as
any unannounced contact, inspection or audit commences, inform Indevus of any
contact, inspection or audit by any Regulatory Authority or governmental agency
(other than ISO 14001 and FCOS inspections), related to or affecting the API or
a Helsinn Facility where the API is manufactured. Authorized representatives of
Indevus shall have the right to be present during the inspection and/or during
the close-out session with any Regulatory Authority inspectors. Helsinn will
promptly provide Indevus with copies of any government-issued inspection
observation reports (including without limitation FDA Form 483s, warning
letters, citations and/or equivalent or similar forms from other Regulatory
Authorities) and/or agency correspondence that may reasonably be expected to
affect the API or a Helsinn Facility where the API is manufactured, or that

 

16



--------------------------------------------------------------------------------

relates to any related license or permit issued to Helsinn in connection with
the API manufacture. Helsinn and Indevus will cooperate in resolving any
concerns with any Regulatory Authority and Helsinn will provide Indevus with a
written copy of any proposed response at least five (5) Business Days prior to
submitting such response and of the actual responses submitted to any Regulatory
Authority and with a summary of the corrective action(s) taken or planned by
Helsinn. Helsinn will do all its best efforts to rectify or resolve any
deficiencies noted by any Regulatory Authority that relate to Helsinn’s ability
to supply API hereunder. Helsinn will also inform Indevus of any action taken by
any governmental agency against Helsinn or any of its officers and employees
which may reasonably be expected to adversely affect the API or Helsinn’s
ability to supply API hereunder within 24 hours after the action is taken.
Helsinn will also provide Indevus with copies of all other communications or
correspondence between Helsinn and any Regulatory Authority relating to
Helsinn’s activities under this Agreement within forty-eight (48) hours after
receiving or providing such communication or correspondence.

 

  10.8 Indevus Inspections and Audits. Indevus employees or Indevus authorized
representatives will have the right during normal business hours, at reasonable
intervals and upon giving Helsinn at least thirty (30) Business Days advance
notice (two (2) Business Days in the event of a recall attributable to the API)
to inspect and audit at Indevus’s sole expense, (a) the Helsinn Facilities used
in the manufacturing, bulk packaging, storage, testing, shipping or receiving of
API and (b) manufacturing and quality control records and other documentation
relating to such activities for the purpose of verifying the compliance of the
API manufacture with the requirements provided for in this Agreement, the
Quality Technical Agreement and with current Good Manufacturing Practices,
provided, however that, if circumstances arise that in Indevus’s reasonable
judgment require that its representatives inspect the Helsinn Facilities more
than once per calendar year, the Parties shall discuss such circumstances and
agree in good faith upon additional inspections and appropriate means for
addressing such circumstances. All such employees and representatives shall be
bound by the same confidentiality obligations as contained herein and shall
abide at all times with Helsinn’s rules and regulations, including without
limitation safety rules and regulations. Such inspections may include cGMP
inspections and system audits. Persons conducting such inspections will have
access only to documents, records, reports, data, procedures, facilities,
regulatory submissions and communications, and all other information required to
be maintained by applicable government regulations relating to the API. Helsinn
shall take appropriate actions to adopt reasonable suggestions of Indevus to
correct any deficiencies identified by such inspection or audit and shall
provide Indevus with reasonable documentary and other evidence of such
correction. The duration of each inspection or audit will be limited to no more
than five (5) days, being however understood that in any case said inspections
and audits may not interfere with Helsinn’s normal operations.

 

XI. COMPLAINTS, ADVERSE EVENTS AND RECALLS

 

  11.1 API Complaints and AEs. Indevus shall maintain complaint files with
respect to the product containing API in accordance with cGMPs. In the event
that Helsinn should receive any API complaints and/or AEs notices from third
parties, Helsinn will promptly notify Indevus by facsimile or other electronic
transmission within two (2) Business Days of its receipt thereof. All such
notices shall be sent to the attention of James Shipley, M.D.,

 

17



--------------------------------------------------------------------------------

Senior Vice President-Clinical Development and Regulatory Affairs at Indevus,
facsimile number 781-761-0559. Indevus shall promptly provide Helsinn with
copies of any complaints received by Indevus relating to the manufacture or bulk
packaging of the API. Indevus shall have the exclusive responsibility for
responding to all complaints, and for promptly providing Helsinn with a copy of
any responses to complaints relating to the manufacture or bulk packaging of the
API. Indevus or its affiliates shall have responsibility for reporting all
complaints relating to the product containing API to the FDA and any other
Regulatory Authorities, including, but not limited to, complaints relating to
the manufacture or bulk packaging of the API as well as adverse experience (AE)
reports. Indevus will correspond with complainants as to any complaints
associated with product containing API, whether received during or after the
term hereof. Helsinn will reasonably assist Indevus in investigating API
complaints relating to the manufacture or bulk packaging of the API by analyzing
API and manufacturing processes to determine the nature and cause of an alleged
API manufacturing defect or alleged API failure. Helsinn will also reasonably
assist Indevus, if so expressly required by Indevus from time to time, in the
investigation of any Adverse Experience (AE) reported to either Party when such
AEs are reasonably believed to be attributable to the manufacture or bulk
packaging of the API. If Indevus determines that any reasonable physical,
chemical, biological or other evaluation should be conducted in relation to an
AE or API complaint relating to the manufacture or bulk packaging of the API,
Helsinn will reasonably conduct the evaluation and use its reasonable effort to
provide Indevus with a written report of such evaluation within thirty (30) days
from receipt of Indevus’s written request for same, together with samples of the
API from the relevant lot. The obligations and responsibility in connection with
the above AEs and the management of the same shall pertain exclusively to
Indevus.

 

  11.2 Recall Action. If Indevus should elect or be required to initiate a
recall, withdrawal, stock recovery or field correction (each, or collectively, a
“Recall”) of API or product containing API because of supply by Helsinn of API
that does not conform to the Specifications and warranties established by this
Agreement, subject in any case to Section 14.1 hereunder, Indevus will notify
Helsinn and provide Helsinn a copy of its recall letter prior to initiation of
the recall. Helsinn will assist Indevus (and its designee) in an investigation
to determine the cause and extent of the problem. All regulatory authority
contacts and coordination of any recall activities will be initiated by, and
will be the sole responsibility of, Indevus.

 

  11.3 Recall Expenses. If a Recall of any product containing API is necessary,
requested by any Regulatory Authority or otherwise advisable for any reason,
Helsinn and Indevus shall each bear the costs of the Recall in proportion to
each Party’s responsibility for the error necessitating the recall or
withdrawal. For purposes of this Agreement, such costs shall include the
expenses of notification and destruction or return of the recalled or withdrawn
API or Finished Product and all other documented out-of-pocket costs incurred in
connection with such Recall but shall not include lost profits or opportunity
costs of either Party.

 

  11.4 Recall Records. Helsinn will maintain complete and accurate records for
such periods as may be required by applicable law or regulation.

 

  11.5 Discontinuation of Sales. Indevus, at any time and without liability to
Helsinn, shall be entitled to cease, permanently or temporarily, sales of
Finished Product in any country if continued sales of Finished Product in such
country would be in violation of any applicable laws or regulations, or if
Indevus determines that there is an ethically valid reason to cease such sales
based on medical or scientific concerns relating to such Finished Product.

 

18



--------------------------------------------------------------------------------

XII. INSURANCE

 

  12.1 During the term hereof, Helsinn shall maintain in full force and effect
valid and effective insurance policies, including product liability insurance
policies, in connection with its obligations, liabilities, representations and
warranties as contemplated herein. In particular, Helsinn’s product liability
coverage shall be not less than US$ [*] (United States Dollars [*]) (or the
equivalent amount in other currency) per loss occurrence and per aggregated loss
occurrences per year provided such coverage is available at commercially
reasonable rates. If such coverage is not so available, Helsinn will immediately
provide notice thereof to Indevus. Helsinn will provide to Indevus, upon
Indevus’s written request, evidence of liability insurance coverage and the
amounts thereof. Such coverage shall be maintained for not less than seven
(7) years following expiration or termination of this Agreement for any reason.

 

  12.2 During the term hereof, Indevus agrees to maintain in full force and
effect valid and effective insurance policies, including product liability
insurance policies, in connection with its obligations, liabilities,
representations and warranties as contemplated herein. In particular, Indevus’s
product liability coverage shall be not less than US$ [*] (United States Dollars
[*]) per loss occurrence and per aggregated loss occurrences per year provided
such coverage is available at commercially reasonable rates. If such coverage is
not so available, Indevus will immediately provide notice thereof to Helsinn.
Indevus will provide to Helsinn, upon Helsinn’s written request, evidence of
adequate liability insurance coverage and the amounts thereof. Such coverage
shall be maintained for not less than seven (7) years following expiration or
termination of this Agreement for any reason.

 

XIII. INVENTIONS

 

  13.1 Subject to Section 13.2 hereunder, any information, inventions,
improvements or the like derived or coming from Indevus’ Confidential
Information or from any other information related to the API, howsoever gained
or obtained by Helsinn, will be automatically considered as Confidential
Information under the terms of the Section IV and will have to be immediately
communicated and delivered to Indevus, and will be considered the exclusive
property of, and all right, title and interest will be owned by, Indevus.

 

  13.2 It is expressly agreed that Section 13.1 above is not applicable to those
works, information and improvements (and relevant intellectual property rights)
related exclusively to procedures, processes and manufacturing know-how of
Helsinn’s factories which may be developed by Helsinn in the course of API
manufacture hereunder but which relate to manufacturing operations generally. In
this case, therefore, any resulting information, and the relevant intellectual
property rights, shall belong to Helsinn.

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

19



--------------------------------------------------------------------------------

XIV. INDEMNIFICATION

 

  14.1 By Helsinn.

(A) Helsinn will indemnify and hold harmless Indevus, its Affiliates, directors,
officers, employees, agents, successors, and assigns (collectively, “Indevus
Indemnified Parties”) from and against any and all Losses arising out of,
attributable to or resulting from any third party claim, suit or action related
to or alleging (i) any failure of the quality of the API supplied hereunder,
including any failure of the API to conform to the Specifications; (ii) any
negligent or wrongful act or any breach by Helsinn of any of its obligations,
representations and/or warranties hereunder; or (iii) the infringement of third
parties’ intellectual property rights due to the use by Helsinn of any Helsinn
Confidential Information in each case except to the extent caused by the
negligence or willful misconduct of Indevus or any breach by Indevus of any of
its obligations, representations and/or warranties hereunder.

[*]

 

  14.2 By Indevus.

(A) Indevus will indemnify and hold harmless Helsinn, its Affiliates, directors,
officers, employees, agents, successors, and assigns (collectively, “Helsinn
Indemnified Parties”) from and against any and all Losses arising out of,
attributable to or resulting from any third party claim, suit or action in any
way related to or alleging (i) any failure in the quality of the API supplied
hereunder which (a) is due to any defect in the Indevus Confidential
Information, or the Specifications supplied to Helsinn by or on behalf of
Indevus for use in connection with the manufacture of the API, or (b) results
from any API quantities which have been adulterated or otherwise mistreated by
Indevus; (ii) the processing of said API into Finished Product and/or the
distribution and sale of said Finished Product to clients; (iii) any negligent
or wrongful act or any breach by Indevus of any of its obligations,
representations and/or warranties hereunder, or (iv) the infringement of third
parties’ intellectual property rights due to the use by Helsinn, in accordance
with the terms and conditions of this Agreement, of the Specifications and/or of
the Indevus Confidential Information (including but not limited to Indevus’
know-how) supplied by Indevus to Helsinn for use in connection with the
manufacture of the API; in each case except to the extent caused by the
negligence or willful misconduct of Helsinn, or any breach by Helsinn of any of
its obligations, representations and/or warranties hereunder.

[*]

 

  14.3 By Each Party. In the event that negligence or willful misconduct of both
Helsinn and Indevus contribute to or is determined to have contributed to, any
such loss, damage, claim, injury, cost or expense, Helsinn and Indevus will each
indemnify and hold harmless the other with respect to that portion of the loss,
damage, claim, injury, cost or expense (including costs of defense thereof)
attributable to its negligence or willful misconduct.

 

  14.4 Procedures. In the event that one Party receives notice of a claim,
lawsuit, or liability for which it is entitled to indemnification by the other
Party, the Party receiving notice shall give prompt notification to the
indemnifying party, provided that the failure to give such notice shall not
excuse the indemnifying party from its indemnity obligations hereunder unless
the indemnifying party is materially prejudiced by such failure. The Party being

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

20



--------------------------------------------------------------------------------

indemnified shall cooperate fully with the indemnifying party throughout the
pendency of the claim, lawsuit or liability, and the indemnifying party shall
have complete control over the conduct and disposition of the claim, lawsuit, or
liability including the retention of legal counsel engaged to handle such matter
provided, however, that, (a) neither Party shall, without the written consent of
the other Party, which shall not be unreasonably withheld, as part of any
settlement (i) admit to liability on the part of the other Party; (ii) agree to
an injunction against the other Party; or (iii) settle any matter in a manner
that separately apportions fault to the other Party and (b) the indemnified
party shall be entitled to participate in any such action, suit or proceeding
with counsel of its own choice, but as its own expense. If the indemnifying
Party fails to assume the defense within a reasonable time, the indemnified
party may assume such defense and the reasonable fees and expenses of its
attorneys will be covered by the indemnifying party pursuant to the indemnity
provisions provided for herein. Neither Party shall be liable for any costs
resulting from any settlement made by a Party without the prior consent of the
other Party to such settlement, which consent shall not be unreasonably withheld
or delayed.

 

XV. LIMITATION OF LIABILITY

NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IN NO EVENT SHALL HELSINN
OR INDEVUS BE LIABLE TO THE OTHER FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR
INDIRECT DAMAGES INCLUDING, WITHOUT LIMITATION, LOSS OF PROFITS OR REVENUES,
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT WITH THE EXCEPTION OF
DAMAGES ARISING OUT OF AND/OR CONNECTED WITH: (A) BREACH BY INDEVUS OF SECTION
9.1(b) POINTS (ii) AND (v) OR (B) BREACH BY HELSINN OF SECTION 9.2 DUE TO THE
NON COMPLIANCE OF THE API PRODUCED BY HELSINN WITH THE SPECIFICATIONS, cGMPs AND
THE QUALITY TECHNICAL AGREEMENT IN EFFECT AT THE TIME OF MANUFACTURE.

 

XVI. TERMINATION

 

  16.1 Term. This Agreement shall become effective and remain in effect for a
period of [*] years from the Effective Date (the “Initial Term”) and, unless
either Party gives written notice of non-renewal at least 1 (one) year prior to
the end of the Initial Term (or any renewal term), this Agreement shall be
renewed for consecutive terms of 2 (two) years.

 

  16.2 Breach. If either Party hereto commits a material breach of any of its
obligations hereunder, the non-breaching Party may, at its option, without
prejudice to any other legal remedy available to the non-breaching Party,
terminate this Agreement by giving the other Party at least [*] days prior
written notice of its intent to terminate this Agreement, which notice shall
specify the breach and the termination date, unless the breaching Party cures
said breach prior to the specified termination date (or prior to the expiration
of a longer period as may be reasonably necessary to cure a breach, provided
that the breaching Party is making diligent efforts to cure such breach, and
provided further that such longer period shall not in any event exceed [*] days
from the date of notice).

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

21



--------------------------------------------------------------------------------

  16.3 Termination by Indevus. Indevus shall have the right to terminate this
Agreement at any time by giving [*] days’ written notice if the FDA or any other
Regulatory Authority takes any action which would prohibit or materially
restrict the manufacture, sale or use of Product in the United States or if the
Product is otherwise withdrawn from the market in the United States.

 

  16.4 Insolvency. Either Party may terminate this Agreement immediately in its
entirety if the other Party files a petition of bankruptcy, is adjudged
bankrupt, takes advantage of any insolvency act, or executes a bill of sale,
deed of trust, or assignment for the benefit of creditors.

 

  16.5 Survival. Sections 9.1, 9.2, 12.1, 12.2 and Articles IV and XIV covering
representations and warranties, insurance, confidentiality and indemnification
will survive termination of this Agreement on the terms set forth therein.
Expiration or termination of this Agreement shall not relieve the Parties of any
obligation accruing prior to such expiration or termination. Termination will
not affect the liability of either Party by reason of any act, default, or
occurrence prior to said termination.

 

  16.6 Upon termination or expiration of this Agreement, Helsinn shall return to
Indevus or Indevus’ nominee any and all materials in its stock and belonging to
Indevus and shall deliver to Indevus, any remaining API subject to outstanding
purchase orders or any Binding Portion of a forecast. Indevus shall pay Helsinn
[*] of the applicable Purchase Price of such API if [*] or [*] of the Purchase
Price [*].

 

XVII. GOVERNING LAW AND ALTERNATIVE DISPUTE RESOLUTION

 

  17.1 This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, United States, without giving effect to the
conflict of laws provisions thereof.

 

  17.2 The Parties agree to attempt initially to solve all claims, disputes, or
controversies arising under, out of, or in connection with this Agreement (a
“Dispute”) by conducting good faith negotiations. Any Disputes which cannot be
resolved by good faith negotiation within sixty (60) days, shall be referred, by
written notice from either Party to the other, to the Chief Executive Officers
of the Parties. Such persons shall negotiate in good faith to achieve a
resolution of the Dispute referred to them within thirty (30) days after such
notice is received by the Party to whom the notice was sent. If such persons are
unable to settle the Dispute between them within thirty (30) days, they shall so
report to the Parties in writing. The Dispute shall then be referred to
arbitration as set forth below. Any Dispute, controversy or claim arising out of
or in connection with this Agreement, including the validity, invalidity, breach
or termination thereof, which cannot be settled amicably by the Parties, shall
be settled by arbitration in accordance with the rules of the International
Chamber of Commerce, Paris (“ICC”) in force on the date when the Notice of
Arbitration is submitted in accordance with these rules.

The arbitration proceedings shall be held in the English language in New York
City (NY, USA). The arbitral tribunal shall consist of three arbitrators with
appropriate experience in the pharmaceutical industry: one arbitrator shall be
appointed by each

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

22



--------------------------------------------------------------------------------

of Helsinn and Indevus and the third arbitrator, who shall be the Chairman of
the tribunal, shall be appointed by the two Party-appointed arbitrators. The
arbitrators shall not have the power to award or assess punitive damages against
either Party. The arbitrators shall have the authority to grant specific
performance. Any award so rendered shall be final and binding and judgment upon
the award so rendered may be entered in any court having jurisdiction or
application may be made to such court for judicial acceptance of any award and
an order of enforcement, as the case may be. In no event shall a demand for
arbitration be made after the date when institution of a legal or equitable
proceeding based on such Dispute would be barred by the applicable statute of
limitations. Each Party shall bear its own costs and expenses incurred in
connection with any arbitration proceeding and the Parties shall equally share
the costs of the arbitration levied by the ICC.

 

XVIII. MISCELLANEOUS

 

  18.1 Headings. The headings and captions used herein are for the convenience
of the parties only and are not to be construed to define, limit or affect the
construction or interpretation hereof.

 

  18.2 Severability. In the event that any provision of this Agreement is found
to be invalid or unenforceable, then the offending provision shall not render
any other provision of this Agreement invalid or unenforceable, and all other
provisions shall remain in full force and effect and shall be enforceable,
unless the provisions which have been found to be invalid or unenforceable, to
the fullest extent permitted by law. If any such affected provision materially
affects the commercial basis of this Agreement, the Parties shall negotiate in
good faith so as to amend the provisions of this Agreement so as to preserve and
afford to each Party the full extent of benefits that this Agreement is intended
to provide, failing which amendment this Agreement may be terminated upon 10
(ten) days written notice by either Party.

 

  18.3 Entire Agreement. This Agreement, including all those Schedules and
Exhibits appended hereto, contains the entire agreement of the Parties regarding
the subject matter hereof and supersedes all prior agreements, understandings or
conditions (whether oral or written) regarding the same except for the
Confidential Disclosure Agreement dated April 22, 2005 which shall remain in
full force and effect on the terms set forth therein. Further, this Agreement
may not be changed, modified, amended or supplemented except by a written
instrument signed by the duly authorized representatives of the Parties. Neither
Party has relied on any representation except as may be expressly set forth
herein.

 

  18.4 Assignability. This Agreement and the rights hereunder may not be
assigned or transferred by either Party without the prior written consent of the
other Party, which consent shall not be unreasonably withheld, provided,
however, that either Party may assign this Agreement to an Affiliate without
such consent, and provided further that in the event of a merger, acquisition or
sale of substantially all of the assets of Indevus relating to or including the
Finished Product, or similar corporate transaction, this Agreement or all or any
portion of the rights and obligations of Indevus under this Agreement may be
assigned to the surviving or acquiring entity in that transaction without such
consent. In the event that this Agreement is assigned, it shall be binding upon
and inure to the benefit of the Parties and their respective successors and
assigns.

 

23



--------------------------------------------------------------------------------

  18.5 Further Assurances. Each Party hereto agrees to execute, acknowledge and
deliver such further instruments, and to take such other actions, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

  18.6 Waiver. The failure of a Party to insist upon strict performance of any
of the terms and conditions of this Agreement by the other Party shall not
constitute a waiver of any of the provisions hereof and no waiver by either
Party of any of said terms and conditions shall be deemed to have been made
unless expressed in writing and signed by such waiving Party.

 

  18.7 Force Majeure. A Party shall not be liable for nonperformance or delay in
performance (other than of obligations regarding any payments or of
confidentiality) caused by any event reasonably beyond the control of, and not
caused by the negligence, intentional conduct or misconduct of, such Party
including, without limitation, wars, hostilities, revolutions, riots, civil
disturbances, national emergencies, strikes, lockouts, unavailability of
supplies, epidemics, fires, floods, earthquakes, other forces of nature,
explosions, embargoes, or any other Acts of God, or any laws, proclamations,
regulations, ordinances, or other acts or orders of any court, government or
governmental agency, to the extent of and for so long as such Force Majeure
continues, provided that the affected Party uses Commercially Reasonable Efforts
to avoid or remove the causes of such Force Majeure with the utmost dispatch.
Any occurrence of Force Majeure shall be reported promptly to the other Party
and the affected Party shall regularly update the other Party as to its efforts
to remove the causes. A Party whose performance has been excused will perform
such obligation as soon as is reasonably practicable after the termination or
cessation of such event or circumstance. In the event that Force Majeure
preventing performance shall continue for more than six (6) months, either Party
may terminate this Agreement with a written notice to the other without any
liability hereunder, except the obligation to make payments due to such date and
except for any obligations that survive termination.

 

  18.8 Remedies. Each Party agrees and acknowledges that its disclosure of
Confidential Information in breach of this Agreement may cause irreparable harm
to other Party, and therefore that any such breach or threatened breach may
entitle such Party to seek injunctive relief, in addition to any other legal
remedies available in a court of competent jurisdiction.

 

  18.9 Good Faith. The Parties agree to perform this Agreement in a spirit of
good faith and fair dealing, and each will seek to avoid intentionally doing
anything that would deprive the other of the full benefits contemplated
hereunder. Neither Party will use any affiliate or third party as a means of
avoiding its responsibilities under this Agreement. The Parties agree to
communicate openly and in a spirit of co-operation to insure that all services
are rendered in accordance with the highest degree of professional competence,
current Good Manufacturing Practices and any other applicable Regulatory
Standards.

 

24



--------------------------------------------------------------------------------

  18.10 Independent Contractors. The Parties are independent contractors under
this Agreement. Nothing contained in this Agreement is to be construed so as to
constitute Indevus and Helsinn as partners, agents or employees of the other,
including with respect to this Agreement, or as establishing a joint venture.
Neither Party hereto shall have any express or implied right or authority to
assume or create any obligations on behalf of, or in the name of, the other
Party or to bind the other Party to any contract, agreement or undertaking with
any third party unless expressly so authorized in writing by the other Party.

 

  18.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and which together shall
constitute one instrument.

 

  18.12 Notices. Except as otherwise expressly stated herein, all notices,
consents or approvals required by this Agreement shall be in writing and sent by
overnight courier service, certified or registered air mail, postage prepaid, or
by facsimile or cable (confirmed by such certified or registered mail) to the
Parties at the following addresses or such other addresses as may be designated
in writing by the respective parties. Notices shall be deemed effective on the
date of mailing.

If to Indevus:

Indevus Pharmaceuticals, Inc.

33 Hayden Avenue

Lexington, MA 02421-7971, United States

Attn: Chief Executive Officer

Fax: +1 781. 862. 3859

All Helsinn invoices and/or charges in billing should be directed to the
Accounting Department at:

Indevus Pharmaceuticals, Inc.

33 Hayden Avenue

Lexington, MA 02421-7971, United States

Attn: Corporate Controller

Fax: +1 781. 674.2448

If to Helsinn:

Helsinn Chemicals SA

Via Industria 24

6710 Biasca

Switzerland

Attention: Commercial Division

Facsimile: + 41 91 873 01 11

All Indevus purchase orders shall be sent to:

Helsinn Chemicals SA

Via Industria 24

6710 Biasca

Switzerland

Attention: Commercial Division

Facsimile: + 41 91 873 01 11

[Remainder of page intentionally left blank]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Parties have caused this Agreement to be
executed as of the date first above written.

 

HELSINN CHEMICALS SA     INDEVUS PHARMACEUTICALS, INC.

/s/ Dr. Paolo Guainazzi

   

/s/ Glenn L. Cooper, M.D.

By:   Dr. Paolo Guainazzi     By:   Glenn L. Cooper, M.D.   General Manager    
Title:   Chairman and Chief Executive         Officer

 

HELSINN ADVANCED SYNTHESIS SA

/s/ Dr. Enrico Braglia

By:   Dr. Enrico Braglia   Managing Director

 

26



--------------------------------------------------------------------------------

Schedule 1.22

Helsinn undertakes to comply with cGMP, where applicable, the Specifications,
the relevant DMF in the country to which API shall be delivered, the know-how
and any other requirements agreed in writing between the Parties applicable to
the manufacture, storage (including raw materials) and delivery of the API. The
respective responsibilities of Helsinn and Indevus with regard to applicable
cGMP regulations shall be defined in detail in the Quality Technical Agreement,
which shall be attached hereto as Exhibit 1.22.

 

27



--------------------------------------------------------------------------------

Schedule 1.26

API Specifications

The Parties have agreed upon the Specifications for the API as set forth herein.
The Parties shall agree upon any modifications to the Specifications set forth
herein in writing.

 

I.       Specifications

[*]

 

II.     Specifications

[*]

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

28



--------------------------------------------------------------------------------

Schedule 3.1

Helsinn Reserve Capacity

The minimum annual capacity to be reserved by Helsinn for the Initial Term of
this Agreement is the greater of [*] batches (approximately [*] kg per batch) or
[*] of the Binding Portion of any forecast. [*] months before the expiry of the
Initial Term the Parties shall meet and discuss to seek an agreement in good
faith on the minimum annual capacity to be reserved by Helsinn for the further
term of this Agreement following the Initial Term.

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

Schedule 6.3

Purchase Price (1)

Subject to the terms and conditions of this Agreement, the Purchase Price/kg of
API [*] shall be as follows:

 

A. Assuming [*]:      

Number of Batches purchased per year:

                   Purchase Price/kg:    [*]       B. Assuming [*]:      

Number of Batches purchased per year:

                   Purchase Price/kg:    [*] (2)      

(1) Based on:

(a)    an exchange rate range of [*], subject to adjustment in the event the
exchange rate is outside the range, based solely on the difference between the
actual exchange rate and the applicable end of the range;

[*]

(c)    [*]; and

(d)    pricing does not include [*], which are being paid by Indevus pursuant to
[*]

(2) The Parties agree to amend this schedule to provide for appropriate Purchase
Prices, consistent with the overall terms and conditions of this Agreement, for
purchases of other than [*] batches of API as soon as practicable after [*]

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED